

DATED2004
(1)  RIDGEWOOD ROC II 2003 LLC
 
(2)  CLPE ROC-2 LIMITED
 
(3) CLPE ROC-2A LIMITED
 
(4)  THE PROJECT COMPANIES within mentioned
 
SECOND ROC PROJECT DEVELOPMENT AND SERVICES AGREEMENT
relating to the development of electricity
generation plants on behalf of the
Project Companies
 
 
 
EVERSHEDS LLP
115 Colmore Row
Birmingham
B3 3AL
Tel: +44 121 232 1000
Fax: +44 121 232 1900




bir_corp\718909\6


--------------------------------------------------------------------------------





CONTENTS
 
Clause
 
 
Page
 
Section 1
Interpretation
3
Section 2
Appointment of Agents
8
Section 3
Development of New Projects
9
Section 4
Ownership and Operation of New Projects
10
Section 5
Operations, Repair and Maintenance of New Projects
11
Section 6
Marketing Services
12
Section 7
Agent Services
12
Section 8
Payments
12
Section 9
Joint and Several Obligations
15
Section 10
Indemnity
15
Section 11
Assignment and Delegation
16
Section 12
Release, Adherence & Accession
16
Section 13
Conflict of Interest
17
Section 14
Limitation of Liability
17
Section 15
Relationship of the Parties
17
Section 16
Disputes
18
Section 17
Notices
18
Section 18
Force Majeure
19
Section 19
Governing Law
19
Section 20
Third Parties
19
Section 21
Counterparts
20
 
 
Schedules
 
1
Project Companies
21
2
Developer Services to be carried out
22
3
The Agent Services
24
4
Deed of Release, Adherence and Accession
25




bir_corp\718909\6 


--------------------------------------------------------------------------------



THIS AGREEMENT is made the day of 2004


BETWEEN


(1)
RIDGEWOOD ROC II 2003 LLC, a Delaware limited liability company trading in the
U.K. whose registered address is situate at 947 Linwood Avenue, Ridgewood, NJ,
07450, USA (the "Developer"); and



(2)
CLPE ROC-2 LIMITED a company incorporated in England and Wales with company
number 05040534 whose registered office is Units 14 & 15 Queensbrook, Bolton
Technology Exchange, Spa Road, Bolton BL1 4AY (the "Bank Agent");



(3)
CLPE ROC-2A LIMITED a company incorporated in England and Wales with company
number 05188043 whose registered office is Units 14 & 15 Queensbrook, Bolton
Technology Exchange, Spa Road, Bolton BL1 4AY (the "Non Bank Agent");



(4)
THOSE COMPANIES brief details of which are set out in Schedule 1 hereto (the
"Project Companies" and each a "Project Company").



WHEREAS



(A)  
The Bank Companies (as defined below) and the Bank Agent are all direct or
indirect wholly owned subsidiaries of CLPE Projects 2 Limited (“Projects 2”) and
the Non Bank Companies (as defined below) and the Non Bank Agent are all members
of the CLP group.




(B)  
Each Project Company:-

    (i)  owns an operating electricity generating plant that uses landfill gas
extracted from a landfill site pursuant to an existing NFFO Power Purchase
Agreement; or
    (ii)  has committed to build an electricity generating plant at a site in
order that it may sell the output of the plant under an existing NFFO Power
Purchase Agreement; or
    (iii) neither owns nor has committed to build electricity generating plant
pursuant to a NFFO Power Purchase Agreement but has rights to a landfill site
from which landfill gas may be extracted
 
(and in the case of each of (i) and (ii) above such existing or proposed
electricity generating plants including their associated gas extraction,
collection, burning and handling equipment, transformers, switchgear and other
associated plant, machinery infrastructure equipment and apparatus from time to
time shall be hereinafter referred to as an “Existing Project”).



(C)  
Each Project Company with an Existing Project is desirous of adding additional
generating capacity and additional infrastructure improvements at its Site so
that such Project Company might use the surplus landfill gas to generate
additional electricity and each Project Company with no Existing Project is
desirous of constructing, developing and operating electricity generating
equipment at its Site in order to generate new electricity (in each case a “New
Project”), such electricity to be sold, along with its environmental attributes,
to one or more third parties pursuant to new electricity sales agreements
(“Subsequent Electricity Sales Agreements”).




(D)  
Each of the Project Companies does not currently have available sufficient
financial resources to undertake the development and operation of a New Project,
and each of them has requested that the Developer fund the New Project using
monies provided by the Powerbank II Fund and undertake the following services
and activities as described herein:




 
(1)
to use commercially reasonable efforts to construct, install and commission a
New Project at the Site for the benefit of the Project Company as described
herein; including, without limitation, the services set forth on Schedule 2
hereto




 
(2)
after Commissioning of the New Project, to use commercially reasonable efforts
to arrange for the operation and maintenance services necessary for the ongoing
operation of the New Project, and




 
(3)
after Commissioning of the New Project, to use commercially reasonable efforts
to perform the marketing services necessary to arrange for the sale of
electricity and environmental attributes produced by the New Project under a
Subsequent Electricity Sales Agreement for the benefit of the relevant Project
Company.




(E)  
The Developer is prepared to undertake all such services and activities
(“Developer Services”) requested by the Project Companies in respect of the New
Projects on the terms and conditions set forth herein, including, specifically,
compensation set forth in Section 8 below.




(F)  
The Bank Agent and the Non Bank Agent have been established for the purpose of
coordinating the activities of each of the Bank Companies and Non Bank Companies
respectively in connection with the New Projects; including, without limitation,
the performance on behalf of each of the relevant Project Companies of all of
their respective obligations hereunder, as well as the performance of the agent
services more fully described on Schedule 3 hereof (the “Agent Services”).



NOW THEREFORE, the parties agrees as follows:



Section 1.  
Interpretation



(a) Definitions


In this Agreement and the Schedules hereto the following words and expressions
shall, unless the context otherwise requires or is inconsistent therewith, have
the following meanings:




“Agent”                                                    means either of the
Bank Agent or the Non Bank Agent acting in its agent capacity pursuant to the
terms of this Agreement and “Agents” shall be construed accordingly;


“Bank Company”                                  means those Project Companies
(as at the date of this Agreement listed in Part 1 of Schedule 1) which are a
party or become a party to this Agreement in accordance with Section 12
and which are direct or indirect subsidiaries of Projects 2;


"Commissioning"                                  means the stage at which the
installation of the Equipment at the relevant Project Company Site has been
completed and the New Project has been consistently (over a period of 7 days)
exporting electricity to the National Grid and Commissioned shall have the
appropriate meaning;


“Equipment”                                            means in relation to any
New Project, the electricity generating facilities installed (separate from and
in addition to such electricity generating facilities installed or to be
installed in relation to an Existing Project) on a relevant Site by the
Developer in accordance with the terms of this Agreement;


“Facility Agreement”                            means the amended and restated
facility agreement dated on or around the date of this Agreement between (inter
alios) Projects 2 as borrower, certain of the Project Companies, the Bank Agent
and Bank of Scotland, and includes all restatements amendments and variations
thereof and supplements thereto from time to time in force;


an "Insolvency Event"                            means any of the following
events:-


the Agent is deemed unable to pay its debts in accordance with Section 123(1)(b)
or (c) or (2) of the Insolvency Act 1986 or becomes unable generally pay its
debts as they fall due, or otherwise becomes or is declared insolvent, or
suspends making payments (whether of principal or interest) with respect to all
or any class of its debts or announces an intention to do so; or


an application for an administration order in relation to the Agent is presented
to the court or in the case of the Bank Agent, any meeting of any Debtor Party
(as defined in the Facility Agreement) is convened for the purpose of
considering any resolution to present an application for such an order; or


any steps are taken with a view to proposing (under any enactment or otherwise)
any kind of composition, scheme of arrangement, compromise or arrangement
involving the Agent and its creditors generally (or any class of them); or


any administrative or other receiver or any manager of the Agent or any of its
property is appointed or the directors of the Agent request any person to
appoint such a receiver or manager; or


any steps are taken to repossess any goods in the Agent’s possession under any
hire purchase, conditional sale, chattel leasing, retention or title or similar
agreement or any steps are taken with a view to putting or effecting in force
any kind of attachment, sequestration, distress, arrestment or execution (except
in all cases where any such steps:-


(a) give rise to a claim or potential liability of  less than £50,000 and the
claim or liability or being contested in good faith; or


(b) are otherwise discharged within thirty days  after being levied, enforced or
sued out),


against the Agent or any of its property; or


any meeting of the Agent is convened for the purpose of considering any
resolution for (or to petition for) its winding up, the Agent passes such a
resolution, or the Agent or any other person presents any petition for the
Agent’s winding up, or an order for the Agent’s winding up is made on the
petition of any of its creditors; or


any steps are taken with a view to the dissolution of the Agent (other than for
the purpose of any reconstruction or amalgamation which, in the case of the Bank
Agent only, has been previously sanctioned in writing by the Bank of Scotland);
or


anything analogous to or having a substantially similar effect to any of the
events specified in this definition shall occur under the laws of any applicable
jurisdiction; or


the Agent ceases, or threatens to cease, to carry on all or a substantial part
of its business.


the "Kilowatt Hour Rate"                       5.3 pence;


“NFFO Power Purchase                        means contracts with The Non Fossil
Purchasing
Agreements”    Agency Limited and those in connection with Scottish renewable
orders including any replacement contract with The Non Fossil Purchasing Agency
Limited concluded in connection with the implementation of the new British
Electricity Trading and Transmission Arrangements in Scotland presently targeted
for on or around April 2005;


“Non Bank Company”                          means those Project Companies (as at
the date of this Agreement listed in Part 2 of Schedule 1) which are a party or
become a party to this Agreement in accordance with Section 12 and which are not
Bank Companies ;


"Relevant Project                                   for each Project Company the
later of (i) the date
Company Long Stop Date"                  (if any) shown in Schedule 1, (ii) the
date twelve months after the first payment under the Development Services
Agreement and (iii) the date when the Developer (or its subcontractors)
acknowledge that Commissioning will not take place for a particular site/or
removes the Equipment being itself no later than eighteen months after the first
payment under the Development Services Agreement;


“Site”                                                       means in relation
to any New Project the landfill site on which the new or additional (as the case
may be) electricity generating equipment is to be constructed and/or installed
pursuant to this Agreement;


"Term"                                                     means in respect of a
New Project the period of time commencing on Commissioning and ending on the
later of (i) the tenth anniversary of Commissioning and (ii) the date when the
Developer exercises its right to take away any New Project Equipment from the
Site in accordance with its rights under Section 4;


“Third Amendment and                     means the third amendment and
restatement
Restatement Agreement”                 agreement made between inter alios, (1)
Projects 2, (2) CLPE 1999 Limited, (3) CLPE Projects 1 Limited, (4) CLPE ROC 1
Limited (4) the Bank Agent, (5) certain Project Companies and (6) the Bank of
Scotland on or around the date of this Agreement;


and each of the following shall have the meaning set forth in the recitals to
this   Agreement:


“Agent Services”
“Developer Services”
“an Existing Project”
“a New Project”
“Projects 2”
“a Subsequent Electricity Sales Contract”



 
(b)
Words and expressions defined in the Companies Act 1985 (as amended) (the
"Companies Act") shall (unless the context clearly does not so permit) bear the
same meanings where used in this Agreement.




 
(c)
The ejusdem generis rule of construction shall not apply to this Agreement and
accordingly general words shall not be given a restrictive meaning by reason of
their being preceded or followed by words indicating a particular class or
examples of acts matters or things.




 
(d)
Words importing the singular shall include the plural and vice versa and words
importing any gender shall include all other genders and references to persons
shall include corporations and unincorporated associations.




 
(e)
References in this Agreement to statutory provisions shall be construed as
references to those provisions as respectively amended consolidated extended or
re-enacted from time to time and shall include the corresponding provisions of
any earlier legislation (whether repealed or not) and any orders regulations
instruments or other subordinate legislation made from time to time under the
statute concerned.




 
(f)
References to this Agreement shall include the Schedules hereto which shall form
part hereof and shall have the same force and effect as if expressly set out in
the body of this Agreement.




 
(g)
The Clause headings in this Agreement are for convenience only and shall not
affect the interpretation hereof.




 
(h)
References to a document being in the agreed terms shall be reference to a
document the form of which has been agreed and initialled by or on behalf of all
the parties hereto.




Section 2.  
Appointment of Agent. Each of the Bank Companies hereby appoints the Bank Agent
as its agent and each of the Non Bank Companies hereby appoints the Non Bank
Agent as its agent, for all purposes in connection with the activities and
transaction contemplated by this Agreement. Each Agent hereby accepts such
appointment, and agrees to use commercially reasonable efforts to perform the
Agent Services for and on behalf of each relevant Project Company in respect of
its New Project as set out in this Agreement or as otherwise may be agreed in
writing between such Project Company and such Agent, with the approval of the
Developer provided that each Agent shall be entitled to recover from the
relevant Project Companies all costs incurred by it in delivering the Agent
Services. Each Agent shall be the sole authorized representative of each of the
relevant Project Companies in connection with the development of the New
Projects and the execution of any Subsequent Electricity Sales Agreements, and
shall have the authority to enter into binding legal obligations on behalf of
each of the relevant Project Companies in connection therewith. The Developer
and other third parties may rely on such authority of the Agent without further
inquiry. Each of the Project Companies will execute on the date hereof a power
of attorney in the agreed terms which shall appoint the relevant Agent as its
attorney in accordance with this Section 2. The Bank Companies shall jointly and
severally indemnify and hold the Bank Agent harmless and the Non Bank Companies
shall jointly and severally indemnify and hold the Non Bank Agent harmless, from
all loss, cost or expense arising out of the operation of the Agent Services and
each Agent shall be entitled to reimbursement from the relevant Project
Companies in respect of any expenses incurred in the operation of the Agent
Services. Each Agent will use commercially reasonable endeavours to perform the
Agent Services within the time agreed and to the standard agreed and, if no time
or standard is agreed, then within a reasonable time and to a reasonable
standard. If despite those endeavours an Agent is unable for any reason other
than that Agent’s negligence or wilful default, to perform such services and
activities such Agent will be deemed not to have breached this Agreement.



It is agreed that neither Agent will have any liability to the Developer or the
Project Companies for indirect or consequential loss (which terms include,
without limitation, pure economic loss, loss of profits, loss of business,
depletion of goodwill and like loss) howsoever caused save that neither Agent
excludes its liability (if any) to the Developer or the Project Companies for
loss arising from the Agent’s wilful default or for personal injury or death
resulting from that Agent’s negligence, fraud or for any matter which it would
be illegal for such Agent to exclude or to attempt to exclude its liability.


The Developer agrees that it shall not enforce or seek to enforce any of its
rights against the Project Companies and shall have recourse only to the
relevant Agents, save in relation to the Developer’s right of indemnity pursuant
to Section 4.


If an Insolvency Event occurs in respect of an Agent the appointment of that
Agent under this Section shall immediately terminate and all obligations, rights
and remedies shall be direct between the relevant Project Companies and the
Developer pending the appointment (if any) of a replacement to that Agent as
specified below. Any monies held by such Agent on behalf of the Project
Companies shall be paid by the Agent to the relevant Project Company to enable
it to fulfil its obligations under this Agreement.


In the event that an Insolvency Event occurs in relation to an Agent, the
relevant Project Companies shall as soon as reasonably practical appoint another
party to be a Bank or Non Bank Agent as the case may be pursuant to this
Agreement and shall procure that the replacement Agent enters into all
novations, deeds and covenants as may be necessary to ensure the replacement
Agent is bound by the obligations and terms of this Agreement and all other
relevant arrangements contemplated by this Agreement (subject always to the
terms of:-
 
(a) a ROC Project DSA Direct Agreement entered into on the date hereof between
the Developer, the Agents, the Project Companies and the Governor Company of the
Bank of Scotland; and
 
(b) the Facility Agreement).



Section 3.  
Development of New Projects.

(a)  
The Developer hereby undertakes to use all reasonable commercial efforts to
cause the construction, installation and Commissioning of a New Project at each
relevant Site for the benefit of each Project Company in accordance with the
terms hereof. The parties contemplate that the Developer will enter into a
development agreement with CLP Developments Limited a company registered in
England and Wales with number 04502342 (“CLP Developments”) substantially in the
form of the agreement in the agreed terms (the “Development Services Agreement”)
for procurement of equipment, and the construction, installation and
Commissioning of each New Project on a “turnkey” fixed-price basis of £850,000
per megawatt of rated export capacity of the generating equipment installed in
each New Project (pro-rated to the extent that such installed capacity is
expressed in other than whole megawatt amounts). If the Developer wishes to
terminate or amend the Development Services Agreement or waive any of its rights
thereunder or enter into a new development agreement it shall first obtain the
consent of the Agents to such termination, amendment, waiver or new agreement
and such consent of the Agents shall not be unreasonably withheld or delayed.




(b)  
Each of the Project Companies and the Agents agree to accept the performance of
CLP Developments (or any other company within the same group) under the
Development Services Agreement as performance by the Developer hereunder.

 

(c)  
Where the Developer has not by the Relevant Project Company Long Stop Date
reached Commissioning on a Site the relevant Project Company shall be entitled
to adopt any other methods to develop the Site which it believes are reasonable
or which it considers necessary to comply with its obligations to the owner or
operator of the Site, and the relevant Agent may require that any Equipment is
removed from the Site by the Developer.




(d)  
The Developer agrees that it shall provide or procure the provision of separate
metering and separate electricity network connection for the New Project to,
inter alia, enable separate monitoring of electrical output for the New Project
and (where relevant) the Existing Project at each Site.




Section 4.  
Ownership and Operation of New Projects. Notwithstanding the Commissioning of
any New Project, the Developer will retain title to and ownership of all
Equipment, and the Project Company shall have the right to use such Equipment
for the Term to generate electricity (and related environmental attributes) for
sale under Subsequent Electricity Sales Agreements for so long as such Project
Company remains in compliance in all material respects with the material terms
of this Agreement applicable to it. In the event that the relevant Project
Company (or its Agent) shall materially default on any of their respective
obligations hereunder, and such default continues uncured for a period of thirty
days after written notice from the Developer, then the Developer may take
possession of the Equipment and remove it from the Site or otherwise exercise
any and all other remedies available under this Agreement or otherwise at law.
The Project Company will indemnify and hold the Developer harmless from all
loss, cost or expense arising from the assertion by any party of any lien,
encumbrance or claim of title or ownership interest with respect to the any of
the Equipment which arise as a result of any act or omission of the Project
Company or its Agent.



The parties acknowledge that a Site may, following Commissioning, cease to
generate sufficient exporting capacity to make the New Project economically
viable. If the Developer determines in its absolute discretion and acting
reasonably that the New Project has ceased to be economically viable, it shall
notify the relevant Agent and the relevant Project Company accordingly in
writing together with the reasons for its decision. Upon receipt of the notice
by the relevant Agent, the Developer or its agents shall be authorised to enter
the Site and remove any Equipment from the Site that has been constructed,
installed or commissioned under the terms of this Agreement, providing always
that the Developer shall not be entitled to exercise its rights under this
paragraph to the extent, in doing so, it would result in:-


(i) any loss of revenue under any electricity supply agreement in respect of
Existing Project; or
 
(ii) cause any damage to an Existing Project; or
 
(iii) any breach of any existing contractual obligations relating to any
Existing Project on the Site.
 



Section 5.  
Operations, Repair and Maintenance of New Projects. After Commissioning of a New
Project, the Developer will use all commercially reasonable efforts to operate
and maintain the New Project in a reasonable manner for the benefit of the
relevant Project Company. The Developer acknowledges that the Project Companies
may already have an operator providing operation and maintenance services at an
Existing Project and that to have two different operators on the same site would
cause unnecessary disruption and possible duplication. The Developer therefore
agrees that the Developer will procure that the same operator is used for the
New Project and the Existing Plant. The parties contemplate that the Developer
will enter into an Operations, Repair and Maintenance Agreement with CLP
Services Limited a company incorporated in England and Wales with number
04502345 (“CLP Services”) or such other supplier of operations, repair and
maintenance services as the Developer shall from time to time deem appropriate
and which the relevant Agent consents to (such consent not to be unreasonably
withheld or delayed) , substantially in the form of the agreement in the agreed
terms with respect to each New Project (the “O&M Services Agreement”), and each
Project Company agrees to accept the performance by CLP Services (or such other
member of its group) or such other supplier of operations, repair and
maintenance services as aforesaid under the O&M Services Agreement as
performance by the Developer hereunder. If the Developer wishes to terminate or
amend the O & M Services Agreement or waive any of its rights thereunder or
enter into a new operations, repair and maintenance agreement it shall first
obtain the consent of the relevant Agent to such termination, amendment, waiver
or new agreement and such consent of the Agent shall not be unreasonably
withheld or delayed and such new agreement shall be deemed to be an O&M Services
Agreement for the purposes of this Agreement. To the extent that any of the
equipment constituting a New Project is repaired or replaced under the O&M
Services Agreement, title to such repaired or replaced equipment, or any
component thereof, shall pass to and be held by the Developer, and neither the
Agent nor any Project Company shall have any ownership rights with respect
thereto. The Developer will deliver to the relevant Agent evidence of any
amounts paid or payable by the Developer to CLP Services under such O&M Services
Agreement in order to permit the Agent to determine the amounts payable to the
Developer with respect thereto as set forth in provisions of Section 8 below.



Where Equipment is removed from the Site following Commissioning in accordance
with Section 4, the Developer shall terminate the relevant O&M Services
Agreement.



Section 6.  
Marketing Services. The Developer will use commercially reasonable efforts to
identify potential purchasers of electricity and environmental attributes from
each New Project, and to negotiate the terms and conditions of potential
Subsequent Electricity Sales Agreements for the benefit of the relevant Project
Company. Once the Developer obtains terms and conditions that are reasonably
satisfactory to the relevant Agent, such Agent will execute and deliver the
Subsequent Electricity Sales Agreement to the purchaser identified therein on
behalf each of the relevant Project Companies. The Developer and each of the
Agents agree that in agreeing the terms of a Subsequent Electricity Sales
Agreement no terms will be agreed which would have a material adverse effect on
any existing electricity supply agreement at the relevant Site.




Section 7.  
Agent Services. Each Agent will use commercially reasonable efforts to perform
the Agent Services for the benefit of each of the relevant Project Companies and
the Developer.




Section 8.  
Payments. After Commissioning of a New Project:



(i) the Bank Agent shall collect, on behalf of each Bank Company, all of the
revenues payable to such Bank Company under a Subsequent Electricity Sales
Agreement, and
 
(ii)  the Non Bank Agent shall collect, on behalf of each Non Bank Company, all
of the revenues payable to such Non Bank Company under a Subsequent Electricity
Sales Agreement,
 
Each Agent shall pay over or apply such revenues for the benefit of each Project
Company, on a monthly basis in the following amounts and in the following order
of priority:



 
(a)
First, and ranking equally (i) the full amount of any royalties due to any
landfill owner and the full amount of any other payments due to any third party
(and for the purposes of this section third party shall not include any company
which is in the same group as Projects 2 or the Developer) under any agreement
between such Project Company and such landfill owner or un-affiliated third
party, to the extent that such royalties or other payments are attributable only
to the installation and/or operation of a New Project on a Site and (ii) to the
Developer, an amount equal to the amount payable by the Developer to CLP
Services Limited under the O&M Services Agreement with respect to the operation
of the New Project.




 
(b)
Next, but subject in respect of Bank Companies only, to the provisos to this
Section 8 in paragraph (e), to the Developer, the amount determined by
multiplying (x) the number of kilowatt hours generated by the New Project during
such month that qualify for renewable obligations certificates times (y) the
amount by which the aggregate price received by the Project Company per kilowatt
hour for the sale of such electricity and environmental attributes generated by
a New Project exceeds the Kilowatt Hour Rate less any amount of royalty due on
the revenue amount so calculated. For the avoidance of doubt, if the royalty
agreement for a given Site provides for a variable royalty rate then the royalty
amount to be deducted from the payment calculated pursuant to this Section 8(b)
shall be the amount calculated using the average royalty rate at such Site
taking into account the total output of the Site and the sales price of the
electricity and other attributes in the relevant period.




 
(c)
Next, but subject in respect of Bank Companies only, to the provisos to this
Section 8 in paragraph (e), to the Developer, an amount equal to £12,250 times
the nameplate rated export capacity (in megawatts including partial megawatts)
of each New Project, such payment to be made from the earlier of (i) the date
that such New Project has reached Commissioning and (ii) the Relevant Project
Company Long Stop Date (pro-rated to the extent that the first month of
operation is less than a full calendar month), provided, however, that from and
after the tenth anniversary of the Commissioning Date (or the Relevant Project
Company Long Stop Date; if appropriate) of any New Project, this amount shall be
payable to the Developer only to the extent that the amounts of revenue
collected by the relevant Agent with respect to such New Project are sufficient
to permit the relevant Project Company to make all or any part of such payment
and provided further that if by the Relevant Project Company Long Stop Date the
Developer has under the Development Services Agreement either (i) removed the
Equipment and resited it or (ii) required that the Equipment be sold then any
proceeds of sale of the Equipment shall, having been returned under the
Development Services Agreement to the Developer, or payments made in respect of
the resited Equipment be credited to the Developer and the payments hereunder
reduced accordingly.




 
(d)
To the extent that the revenues collected by an Agent are insufficient or in
respect of Bank Companies only, the provisos to Section 8(e) below apply to
reduce the revenues to an extent that they are insufficient, to permit all of
the payments to the Developer described in Sections 8(b) to 8(c) inclusive to be
made in full with respect to each New Project and relevant Project Company, the
following provisions shall apply:-




 
(i)
in accordance with the joint and several obligations in Section 9, the other
Agent (hereinafter referred to as the “Funding Agent”) shall, to the extent it
holds surplus funds after making payments on behalf of its relevant Project
Companies in accordance with Sections 8(a) to 8(c), apply such surplus funds in
making good any shortfall in the payments of the Agent which has insufficient
funds as described above, (such Agent hereinafter referred to as the “Shortfall
Agent”) by paying the amount of the shortfall (or part thereof) to the Developer
on the Shortfall Agent’s behalf;




 
(ii)
if the Funding Agent has insufficient funds to discharge all of the shortfall in
accordance with paragraph (i) above, then the amount of the remaining shortfall
shall be carried forward (with interest at 10% per annum) and shall be payable
out of any revenues received by the Shortfall Agent with respect to the
operation of the New Projects (or by the Funding Agent in accordance with the
provisions of Section 9 below).



Each Agent shall maintain appropriate accounting records for each relevant New
Project and relevant Project Company to demonstrate compliance with the terms of
this Agreement.


(e) To the extent that the revenues collected by each Agent at any time exceed
the amounts required to be paid pursuant to Sections 8(a) to 8(d) inclusive then
the excess shall, subject to the provisions of Section 8(d) be paid over or
otherwise applied by the Agent in its absolute discretion


PROVIDED ALWAYS THAT


(i)  none of the amounts specified in Sections 8(b) to (e) (and for the
avoidance of doubt, any amount due as a consequence of the joint and several
obligations of any Bank Company pursuant to Section 9) inclusive shall be paid
by the Bank Agent if and to the extent that the Bank Agent would as a result of
such payment be in breach of Clause 9.6.1.2 of the Facility Agreement, and


(ii)  payment of the amounts specified in Sections 8(a) to (e) inclusive by the
Bank Agent shall not, for the avoidance of doubt, be treated as a breach of
Clauses 19.7 and/or Clause 19.8 of the Facility Agreement unless proviso (i)
above applies to such payment.



 
(f)
If the Developer exercises its rights to remove the New Project Equipment from
the Site then the obligation to make payments under Section 8(c) shall continue
in accordance with that section provided that the Developer shall use all
reasonable commercial endeavours to re-site and reuse the Equipment and/or sell
such equipment to a third party and if successful shall notify the relevant
Agent of any monies received from such reuse or sale to enable the adjustments
to be made to payments under Section 8(c).




Section 9.  
Joint and Several Obligations. Notwithstanding the expectation of the parties
that each Agent will collect revenues and will maintain records on an individual
basis for each relevant New Project and relevant Project Company, the parties
intend that the payments to the Developer described in part (ii) of Section
8(a) and Sections 8(b) and 8(c) (and any interest chargeable thereon by
reference to Section 8(d)(ii)) above shall be the joint and several obligations
of each of the Project Companies, and that all such amounts shall be required to
be paid in full (including any arrears) before any amounts may be paid over by
an Agent to any Project Company or otherwise applied under the provisions of
Section 8(e) above. Subject to the Bank Agent complying with the terms of
Section 8(e)(i), each of the Project Companies hereby authorise their Agent to
make such payments to the Developer as are necessary to satisfy its joint
obligations under this Section and Section 8(d)(i) above. For the avoidance of
doubt, neither Agent shall be obliged to make any payments to the Bank or the
other Agent pursuant to this Section 9.



The provisions of this Section 9 apply only to revenue generated by the
activities of the New Project and the liability of the Project Companies under
the joint and several obligations in this Section 9 shall be limited to the
revenues of the Project Companies generated by or relating to the activities of
the New Projects only. Neither this Section 9 nor any other part of this
Agreement shall operate to create a claim on the part of either of the Agents or
the Developer on the revenue, assets or cash flow of the Existing Project.



Section 10.  
Indemnity. The Developer acknowledges that the service which it will be
providing under this Agreement may have an effect on the operation of one of
more of the Existing Projects and it therefore agrees to indemnify and keep
indemnified the relevant Agent and the Project Companies for any loss (including
loss of revenue under any electricity supply agreement in respect of an Existing
Project), damage, liability, cost or expense (and for these purposes the
exclusions and limitations contained in Section 14 shall not apply) incurred as
a result of:-



(a) damage to any Existing Project; or


(b) any breach of any existing contractual obligations relating to any Existing
Project or the Site;


caused by any act or omission of the Developer, its agents or subcontractors
including without limitation removal of any Equipment from the Site provided
that the liability of the Developer at each Site shall not (in relation to Bank
Companies only) exceed the amount attributable to the Existing Project for the
relevant Project Company pursuant to the lending arrangements between Projects 2
and the Bank of Scotland such amounts being the amount drawndown in respect of
the Project Company under the Facility Agreement at the time it became a
Borrowing Base Company (as defined in the Facility Agreement) as reduced over
time by repayment and/or prepayment (and for this purpose prepayments shall
unless specifically agreed otherwise with the Bank of Scotland be deemed to have
been applied pro rata across all outstanding loans) under the Facility Agreement
and provided always that a claim may be made under this Section 10 only if (i)
it exceeds £25,000 or (ii) it, when aggregated with all claims that either have
been made or could (but for (i) above) have been made, exceeds £100,000.



Section 11.  
Assignment and Delegation. No party to this Agreement shall without the prior
written consent of the other parties hereto such consent not to be unreasonably
withheld or delayed assign or delegate any of its duties under this Agreement to
any other person firm or company.



The parties acknowledge and consent to the rights and obligations of the
Developer, Bank Agent and Bank Companies being assigned in security to the Bank
of Scotland.



Section 12.  
Release, Adherence and Accession. The parties hereto acknowledge that the
Developer is desirous of providing New Project Equipment up to a capacity of
11.6 megawatts in aggregate across the Sites. The parties further acknowledge
that a Site may not be able to support sufficient exporting capacity to permit
economically viable Commissioning to take place .



If the Developer determines at its absolute discretion and acting reasonably
that a Site cannot be brought to Commissioning it shall notify the relevant
Agent and the relevant Project Company accordingly in writing together with the
reasons for its decision. Upon receipt of the notice by the relevant Agent, the
Developer or its agents shall be authorised to enter the Site and remove any
Equipment from the Site that has been constructed, installed or partly
commissioned under the terms of this Agreement. Any costs incurred in relation
to the setting up of the New Project at the relevant Site which cannot be
brought to Commissioning shall not be borne by any Project Company or its Agent.


The Developer shall, at its absolute discretion, be entitled, but not obliged,
to nominate other members of its group and the Project Companies shall be
entitled to suggest members of their group as a replacement for the Project
Company Site that cannot be Commissioned. The Developer shall, at its option,
select a project company to replace the Project Company that cannot be
Commissioned and, subject to the relevant project company:-


(a) where the new project company shall be admitted as a Bank Company,
satisfying the conditions precedent for a Mixed Project Company pursuant to
clause 4 of the Third Amendment and Restatement Agreement; and


(b) entering into the Deed of Release, Adherence and Accession substantially in
the form set out in Schedule 4


provide Developer Services described in this Agreement to such project company
instead of providing such Developer Services to the Project Company that cannot
be Commissioned. A “New Project” shall be deemed to mean the project carried on
by the outgoing Project Company up to the substitution date and, thereafter the
project carried on by the new Project Company. The period ending on the Relevant
Project Company Long Stop Date shall continue to run without interruption
despite substitution.


Whether a Site can be Commissioned shall be determined by the Developer having
regard to, inter alia, whether the Site can be Commissioned on economically
viable terms. The decision of the Developer shall be final and binding on the
parties hereto save in cases of manifest error or bad faith.



Section 13.  
Conflict of Interest. The Developer shall not be prohibited from entering into
further consultancy agreements similar to this Agreement with other parties for
the purposes of developing, managing and commissioning or consulting on other
projects of a similar nature to the New Projects.




Section 14.  
Limitation of Liability. The Developer will use commercially reasonable
endeavours to perform the services and activities hereunder within the time
agreed and to the standard agreed and, if no time or standard is agreed, then
within a reasonable time and to a reasonable standard. If despite those
endeavours the Developer is unable for any reason other than the Developer’s
negligence or wilful default, to perform such services and activities the
Developer will be deemed not to have breached this Agreement.



It is agreed that the Developer will have no liability to the Agents or the
Project Companies for indirect or consequential loss (which terms include,
without limitation, pure economic loss, loss of profits, loss of business,
depletion of goodwill and like loss) howsoever caused save that the Developer
does not exclude its liability (if any) to the Agents or the Project Companies
for loss arising from the Developer’s wilful default or for personal injury or
death resulting from the Developer’s negligence, fraud or for any matter which
it would be illegal for the Developer to exclude or to attempt to exclude its
liability.



Section 15.  
Relationship of the Parties. Nothing in this Agreement shall constitute or be
deemed to constitute, make or otherwise give effect to a joint venture, pooling
arrangement or partnership between the parties or create any relationship of
employment between the parties.




Section 16.  
Disputes. If a dispute of any kind whatsoever arises between the parties in
connection with or arising out of this Agreement it shall be settled in
accordance with the following provisions.




 
(a)
For the purpose of this Section, a dispute shall be deemed to arise when one
party serves on the other a notice in writing (hereinafter called the "Notice of
Dispute") stating the nature of the dispute and requiring the dispute to be
considered by an adjudicator who, if not agreed upon between parties, shall be
appointed by the Chairman of the Chartered Institute of Arbitrators in England
upon application by either of them. The dispute shall thereafter be referred and
considered by such adjudicator in accordance with the procedure under the TeCSA
Adjudication Rules 2002, version 2.0 or any amendment or modification thereof
being in force at the date of such notice. The recommendation of the adjudicator
shall be deemed to have been accepted in settlement of the dispute unless
written Notice to Refer under Section 16(b) is served within one calendar month
of the receipt of the adjudicator's recommendation.




 
(b)
Where either party is dissatisfied with any recommendation of an adjudicator
appointed under Section 16(a) then such party may within one calendar month of
receipt of the adjudicator's recommendation refer the dispute to the
jurisdiction of the court by service a written notice (the "Notice to Refer") on
the other party.




Section 17.  
Notices. Any notice or other communication requiring to be given or served under
or in connection with this Agreement shall be in writing and shall be
sufficiently given or served if delivered:



(a) in the case of each Agent to:
Units 14-15 Queensbrook Technology Exchange
Spa Road
Bolton
BL1 4AY
Fax:   01204 535310
Attention: Douglas Wilson 


(b) in the case of each Project Company to:
Units 14-15 Queensbrook Technology Exchange
Spa Road
Bolton
BL1 4AY
Fax:  01204 535310
Attention: Douglas Wilson



 
(c)
in the case of the Developer to:



947 Linwood Avenue
Ridgwood
NJ07450
USA
Fax: 001 201 447 0474
Attention: Chris Naunton with a copy to Doug Wilson at the Project Company
Address above


or to such alternative address, fax number or person as any party may nominate
by notice to the others given in accordance with this Section 17.


Any notice shall be delivered by hand or sent by legible facsimile transmission
or pre-paid first class post (airmail if sent to or from an address outside the
United Kingdom) and if delivered by hand or sent by legible facsimile
transmission shall conclusively be deemed to have been given or served at the
time of despatch and if sent by post aforesaid shall conclusively be deemed to
have been received 48 hours from the time of posting (or 72 hours if sent to or
from an address outside the United Kingdom).



Section 18.  
Force Majeure. Notwithstanding any other provision in this Agreement no default
delay or failure to perform on the part of any party shall be considered a
breach of this Agreement if such default delay or failure to perform is shown to
be due entirely to cause(s) beyond the direct control of the party charged with
such default, including, but not limited to such events as riots, civil
embargoes, storms, floods, fire, earthquakes, acts of God or the public enemy,
an act of terrorism, national emergency or nuclear disasters, strike, lockout,
labour unrest (affecting the performance of this agreement) provided that where
such incident extends to employees of the Developer it is part of a national,
industry - wide action. In the case of the occurrence of such event the time for
performance required by either party under this Agreement shall be extended for
any period during which performance is prevented by such event. However, any
other party may terminate this Agreement by notice if such event preventing
performance continues for more than 60 continuous days.




Section 19.  
Governing Law. This Agreement shall be governed by and interpreted in accordance
with English Law and each of the parties hereto submits to the non-exclusive
jurisdiction of the English Courts.




Section 20.  
Third Parties. The parties to this Agreement do not intend that any of its terms
will be enforceable by virtue of the Contracts (Rights of Third Parties) Act
1999 by any person not a party to it.




Section 21.  
Counterparts. This Agreement may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.





IN WITNESS whereof the parties have entered into this Agreement the day and year
first above written.

bir_corp\718909\6 


--------------------------------------------------------------------------------



SCHEDULE 1
Project Companies


Part 1 - Bank Companies


Name
Registered Number
Relevant Project Company Long Stop Date
Garlaff Energy Ltd
 
SC195540
 
 
Connon Bridge Energy Ltd
 
03754257
 
 
Chelson Meadow Energy Ltd
 
03363593
 
 
Auchencarroch Energy Ltd
 
SC195539
 
 
Jameson Road Energy Ltd
 
03754365
 
 
Bellhouse Energy Ltd
 
03466081
 
 





Part 2 - Non Bank Companies


Name
Registered Number
Relevant Project Company Long Stop Date
Beetley Energy Ltd
 
04939140
 
 
Snetterton Energy Ltd
 
04939139
 
 
Funtley Energy Ltd
 
05188256
 
 



The registered office of each Project Company registered in England and Wales is
Unit 14 & 15 Queensbrook, Bolton Technology Exchange, Spa Road, Bolton, Greater
Manchester BL1 4AY and for any Project Company registered in Scotland is Princes
Exchange, 1 Earl Grey Street, Edinburgh, EH3 9BN.





bir_corp\718909\6


--------------------------------------------------------------------------------





SCHEDULE 2
(Developer Services to be carried out)


The principal objective of the Developer Services is to bring about, on behalf
of Agents and each Project Company, the Commissioning of the New Project and in
that regard the following shall comprise the Developer Services and be carried
out by the Developer in respect of each New Project accordingly:


1.1
preparing the Project Timetable and Project Budget in relation to a New Project;



1.2
engaging the services of, supervising and co-ordinating the third party service
providers engaged in respect of a New Project;



1.3
advising in connection with the obtaining of all necessary planning and other
consents for a New Project;



1.4
advising on and carrying out the general administration of the Commissioning of
a New Project including arranging for appropriate insurances (at the cost of the
New Project Company) for the Project Company in respect of a New Project;



1.5
identifying and negotiating with appropriate third parties with a view to a New
Project Company entering into a Subsequent Electricity Sales Agreement in
relation to its New Project;



1.6
providing, at all times, information in relation to the Site for a New Project
and the New Project generally including copies of all relevant documents, plans
and specifications, consents and reports and keeping each Agent and the relevant
Project Company informed of the progress made in respect of bringing about of
the Commissioning of a New Project;



1.7
monitoring on behalf of a Project Company compliance with statutory, local
authority, building control and fire officer consents and requirements required
to be complied with in the course of bringing about the Commissioning of its New
Project;



1.8
monitoring the cost control systems and budgets for each New Project;



1.9
monitoring the performance by each party to any agreement relating to the New
Project and administering such contracts (including the ensurance of quality
control) on behalf of a Project Company;



1.10
endeavouring to carry out each New Project substantially in accordance with its
Project Timetable and Project Budget but at all times monitoring the same;



1.11
chairing and minuting site meetings on behalf of a Project Company;



1.12
providing such assistance and advice in respect of a New Project as could
reasonably be expected of a project co-ordinator;

 
1.13
providing for the operation and maintenance of each New Project including the
routine maintenance and major maintenance; and



1.14
providing for the administration of the New Project for the benefit of the
Project Company including performance monitoring and preparing reports for the
directors of the Developer, the Agents and the Project Companies.






bir_corp\718909\6 


--------------------------------------------------------------------------------





SCHEDULE 3
The Agent Services


1.  Collect in all monies payable to any of the relevant Project Companies in
accordance with Section 8.


2.  Calculate and make payment of all necessary amounts of monies on behalf of
the Project Companies in accordance with Section 8.


3.  Agree with the Developer the terms of Subsequent Electricity Sales
Agreements and execute those agreements as attorney for the Project Companies.


4.  Such other services as agreed between the Agents and the Project Companies.

bir_corp\718909\6 


--------------------------------------------------------------------------------



SCHEDULE 4
Deed of Release, Adherence and Accession


THIS Deed of Release, Adherence and Accession is made the day of between
Ridgewood ROC II 2003 LLC (“the Developer”), CLPE ROC-2 Limited and CLPE ROC-2A
Limited (together “the Agents”), [continuing Project Companies] (“the Continuing
Project Companies”), [out-going Project Company] (“the Exiting Project Company”)
and [in-coming Project Company] (“the Admitted Project Company”).


WHEREAS


(A)
Under the terms of an agreement dated [ ] 2004, (“the ROC Project DSA”) and
entered into between the Developer, the Agents and, inter alios, the Exiting
Project Company, the Developer agreed, inter alia, to construct, install and
commission New Projects (as defined in the ROC Project DSA) for, inter alios,
the Exiting Project Company.



(B)
In accordance with the provisions of the ROC Project DSA, the Developer has
determined that it cannot bring to Commissioning the New Project at the site
occupied by the Exiting Project Company. Therefore, the parties hereto have
agreed to release the Exiting Project Company from the ROC Project DSA and
agreed to admit the Admitted Project Company to the ROC Project DSA as a [Non]
Bank Company.





IT IS HEREBY AGREED AS FOLLOWS:


1.
Expressions defined in the ROC Project DSA shall (unless the context otherwise
requires) have the same meaning when used in this Deed.



2.
The parties hereto agree to release the Exiting Project Company from its
obligations and liabilities under the ROC Project DSA and the Exiting Project
Company agrees to waive any rights it has under the ROC Project DSA and the
power of attorney granted by the Exiting Project Company to the [Non] Bank Agent
is hereby revoked and terminated.



3.
Subject to the Developer and the Admitted Project Company satisfying their
respective obligations under paragraph 4 hereof, the Admitted Project Company
hereby undertakes and covenants with all the parties hereto to comply with the
provisions of and to perform all the obligations in the ROC Project DSA with
effect from the date of this Deed as if it had been an original signatory to the
ROC Project DSA as a “Project Company” (as defined therein) and as a “[Non] Bank
Company” and the Developer, the Continuing Project Companies and Agent undertake
and covenant with the Admitted Project Company to comply with the provisions of
and to perform all the obligations in the ROC Project DSA with effect from the
date of this Deed as if the Admitted Project Company had been an original
signatory to the ROC Project DSA as a “Project Company” (as defined therein) and
as a “[Non] Bank Company”.



4.
4.1
The Admitted Project Company hereby acknowledges that it has received and read
the following documents:




 
4.1.1
in the case of admission of a Bank Company only, (i) the Third Amendment and
Restatement Agreement (ii) a deed of accession and supplemental assignment made
between, inter alios, CLPE ROC-2 Limited, certain of the Continuing Project
Companies and the Bank of Scotland on or around [ ] and (iii) an agreement made
between, inter alios, the Developer, CLPE ROC-2 Limited, certain of the
Continuing Project Companies and the Bank of Scotland (together the “Banking
Documents” and each a “Banking Document”);




 
4.1.2
an agreement made between the Developer and CLP Developments Limited (company
registration number 04502342) on or around [ ] and known as the Development
Services Agreement (“the DSA”);




 
4.1.3
an agreement made between the Developer and [CLP Services Limited (company
registration number 04502345)] on or around [ ] and known as the ROC Project O&M
contract (“O&M Contract”) in respect of the Site occupied by the Exiting Project
Company;




 
4.1.4
a power of attorney granted by the Exiting Project Company in favour of the
[Non] Bank Agent (the “Power of Attorney”).



4.2
The Developer shall procure that it:



4.2.1 amends the DSA to incorporate the Admitted Project Company; and


4.2.2 enters into a new O&M Contract in respect of the Site occupied by the
Admitted Project Company on the same terms (mutatis mutandis) as the O&M
Contract that it has in place in respect of the Exiting Project Company.


4.3 The Admitted Project Company shall:-


4.3.1  execute a Power of Attorney on the same terms as that executed by the
Exiting Project Company in favour of [Non] Bank Agent/; and


4.3.2 if the Admitted Project is a Bank Company, execute all such documents as
shall be required to accede to the terms of the Banking Documents (to the extent
it is not already a party to them).


5. The Admitted Project Company hereby acknowledges that it has received and
read the ROC Project DSA and that it assumes the rights and obligations referred
to above on the basis of the provisions contained therein.


6. This Deed may be executed in any number of counterparts, all of which taken
together may constitute one and the same deed.


[Testimonium and Attestation clauses] 

bir_corp\718909\6 


--------------------------------------------------------------------------------





SIGNED by     )
for and on behalf of    )
RIDGEWOOD ROC II 2003-1 LLC )
in the presence of:
     
)











SIGNED by 
for and on behalf of    
CLPE ROC -2 LIMITED   
in the presence of:    










SIGNED by 
for and on behalf of    
CLPE ROC-2A LIMITED   
in the presence of:    










SIGNED by     
for and on behalf of    
GARLAFF ENERGY LIMITED  
in the presence of:    










SIGNED by     
for and on behalf of    
CONNON BRIDGE ENERGY LIMITED  
in the presence of:    







bir_corp\718909\6 


--------------------------------------------------------------------------------





SIGNED by     
for and on behalf of    
CHELSON MEADOW ENERGY   
LIMITED       
in the presence of:    








SIGNED by     
for and on behalf of    
AUCHENCARROCH ENERGY   
LIMITED     
in the presence of:   










SIGNED by   
for and on behalf of  
JAMESON ROAD ENERGY LIMITED 
in the presence of:    










SIGNED by     
for and on behalf of    
BELLHOUSE ENERGY LIMITED 
in the presence of:    










SIGNED by     
for and on behalf of    
BEETLEY ENERGY LIMITED  
in the presence of:    





bir_corp\718909\6 


--------------------------------------------------------------------------------







SIGNED by     
for and on behalf of    
SNETTERTON ENERGY LIMITED 
in the presence of:    








SIGNED by     
for and on behalf of    
FUNTLEY ENERGY LIMITED  
in the presence of:    





